367 F.2d 148
Douglas STILTNER, Appellant,v.B. J. RHAY, Superintendent of Washington State Penitentiaryat Walla Walla, Washington, et al., Appellees.
No. 20484.
United States Court of Appeals Ninth Circuit.
July 7, 1966, Rehearing Denied July 29, 1966.

William A. Franke, Spokane, Wash., for appellant.
John J. O'Connell, Atty. Gen. of Washington, Olympia, Wash., for appellees.
Before CHAMBERS, BARNES and BROWNING, Circuit Judges.
PER CURIAM:


1
We affirm the order of the district court, 258 F. Supp. 487, dismissing appellant's application for writ of habeas corpus upon the grounds stated in the district court's opinion of June 28, 1965.  With respect to the allegation that appeallant's plea of guilty was coerced, we add that we have examined the record of the state evidentiary hearing, upon which the parties stipulated the present petitions might be decided (as noted in the district court's order of November 23, 1964), and we are satisfied that the district court's conclusion that appellant's plea was voluntary is fully supported.